DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 28, 2021 has been entered.

Response to Applicant’s Amendments 
Claims 2, 4, 12, 14-20 have been cancelled based on the current amendment. Claims 1, 3, 5-11, and 13 are currently pending in the application and are considered in this Office action, with claims 1, 3, 5, 8-9, and 13 amended.
The objections of claims 5 and 8 has been withdrawn in response to Applicant’s amendments.
The rejections of claims 1, 3, 9, and 13, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

Allowable Claims
Claims 1, 3, 5-11, and 13 are allowed over the prior art of record.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Heo (WO 2016/137182 A1), Ko (US 2011/0041258 A1), Lee (US 2009/0133197 A1), and Dokonal (US 2014/0189959 A1), fails to teach or render obvious a washing machine comprising a controller configured, inter alia, to control operation of the second driving motor to be stopped and control the first driving motor to be operated when the at least one heater and the second driving motor are operating and when a driving current for the first driving motor during the operation of the first driving motor is greater than a predetermined reference current, and control operation of the second driving motor to resume when the driving current for the first driving motor becomes less than the predetermined reference current for at least a predetermined period of time, as in context of claim 1. Such configuration allows to stabilize the current of the first driving motor after it becomes smaller than the reference current, since for a short period of time after the current of the first driving motor becomes smaller than the reference current, it may be changed to be unstable and increase to be more than the reference current, and thus, allowing to resume operation of the first and second driving motors and the at least one heater simultaneously quickly and safely, while preventing starting such simultaneous operation prematurely, and reducing stress and wear on the second driving motor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph L. Perrin/Primary Examiner, Art Unit 1711